 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-16-8008-01-PCT-DGC
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Raymond Thomas Yazzie, Jr.
13                           Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on January 25, 2019.
16            The Court Further Finds that the Defendant has failed to sustain his burden of proof
17   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
18   neither a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d
19   1529 (9th Cir. 1994).
20            IT IS ORDERED that the Defendant shall be detained pending further order of the
21   court.
22            Dated this 25th day of January, 2019.
23
24
25
                                                                Honorable John Z. Boyle
26                                                              United States Magistrate Judge
27
28
